Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment to claim 13 has overcome the 35 USC 103 rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed process is indefinite as to the amounts of the magnetic fluid and monomer and the amount of magnetic nanoparticles in the magnetic fluid necessary to produce composite particles which contain more than 80 mass% nanoparticles. The cited art of record shows and applicants argue that simply performing the steps of claim 13 will not inherently produce composite particles which contain more than 80 mass% nanoparticles. Thus it appears that the amounts of magnetic fluid and monomer and the amount of magnetic nanoparticles in the magnetic fluid are essential to the claimed process in order to produce the claimed composite particles having the claimed composition.

	Claim 25 is indefinite as to the source of the compounds claimed since they are not taught as being present in the mixture of claim 13 nor in the emulsion of claim 13.
	Claim 26 is indefinite since the only inorganic nanoparticles present in the mixture of claim 13 are the magnetic nanoparticles of the magnetic fluid. These magnetic nanoparticles inherently magnetizable. Thus the nanoparticle limitation of claim 26 are inherent in the nanoparticles of claim 13. Claim 29 is also indefinite since composite particles contain more than 80 mass% magnetic particles would inherently be magnetic.
	Claim 27 is indefinite since the claimed nanoparticle material include a large number of materials that are not magnetic and thus would not be present in a magnetic fluid. 
	Finally, claims 30 and 32 are indefinite since it is unclear how the surface of the composite particles are modified so that ligands can be chemical bound or absorbed onto the surface of the particles. There is nothing in the claimed process to indicate that the resulting composite particles inherently have the ability of claims 30 and 31 and there is no process in the claims as modifying the surface of the composite particle so that they have the ability of claims 30 and 31.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 26 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 teaches the inorganic nanoparticles are magnetizable. The only inorganic nanoparticles present in the mixture of claim 13 are the magnetic nanoparticles of the magnetic fluid. These magnetic nanoparticles inherently magnetizable. Thus claim 26 does not further limit or define the inorganic nanoparticles of claim 13. 
Claim 29 teaches the composite particles are magnetic particles. The composite particles of claim 13 contain more than 80 mass% magnetic particles and therefore are inherently magnetic. Therefore claim 29 dos not further limit or define the composite particle of claim 13. 
Applicant may cancel the claims or present a sufficient showing that the dependent claims comply with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/10/21